DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 7 requires a strength class ST or higher but subsequently requires a cord formed with ST filaments.  Thus, claim 7 includes structural details that are in direct contrast with one another (at one point higher strength classes are suitable while at another point higher strength classes are excluded).  Applicant is asked to clarify the scope of the claimed invention without the introduction of new matter.
Claim 8 requires a 1+N construction, where N=4 or 5; however, independent claim 7 requires a 1+5 cord construction and thus, claim 8 appears to be broader than claim 7.  
Claim 9 requires a density between 20 and 90 epdm; however, independent claim 7 requires a density of 30 to 90 epdm.  Thus, dependent claim 9 broadens the scope of the claimed invention.
Claim 10 requires a filament diameter between 0.30 and 0.45 mm; however, independent claim 7 requires a filament diameter of 0.32 mm or 0.35 mm (two embodiments).  Thus, dependent claim 10 broadens the scope of the claimed invention.
Claim 11 requires a filament diameter between 0.32 and 0.40 mm or between 0.32 and 0.35 mm or between 0.30 and 0.35 mm; however, independent claim 7 requires a filament diameter of 0.32 mm or 0.35 mm (two embodiments).  Thus, dependent claim 11 broadens the scope of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barguet (US 8,191,348).
Barguet is directed to a tire construction comprising working crown plies and protective plies, wherein each of said plies is formed with a 1+N steel cord construction (Abstract and 
With respect to claim 10, all of the filaments in the cord of Barguet have the same diameter (Column 4, Lines 61+).
Regarding claim 11, given the extreme similarity between the steel cords of Barguet and that of the claimed invention (e.g. construction, materials, dimensions), one of ordinary skill in the art at the time of the invention would have expected the steel filaments of Barguet to demonstrate a breaking strength in accordance to the claimed invention.       
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        May 28, 2021